DETAILED ACTION
This action is a response to communication filed October 8th, 2021.
Claims 18-37 are hereby allowed.   Claims 1-17 are currently canceled via preliminary amendment.  And claims 18-37 are newly presented via preliminary amendment.
The present application is a continuation of application no. 15/130,767, filed on April 15th, 2016, which has matured in patent no. 11,159,603, which claims priority to provisional application no. 62/148,092 , filed on April 15th, 2015.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 18th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 11,159,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded and obviates a Double Patenting rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon search and consideration in the technology area of modular applications with modules written in a web coding language and loaded into an embedded web browser of a device, no prior art was identified as teaching: an identifier associated with functionality that is provided by the module application configured to execute within a first type of operating system on a device.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Gampel		Pat. Pub.	2016/0205185
Groth		Pat. Pub.	2010/0306696
Xiong		Pat. Pub.	2016/0283606
Sankaran	Patent no.	9,448,776
Blazek		Pat. Pub.	2015/0317171
Liu		Pat. Pub.	2014/0237133
Sacks		Pat. Pub.	2013/0055070
Obata		Pat. Pub.	2011/0185013
Beaty		Pat. Pub.	2006/0089147
Atsatt		Patent no.	9,992,268
Gross		Pat. Pub.	2016/0266889
Hamzata	Pat. Pub.	2015/0193241
Gregory	Pat. Pub.	2015/0094150
Dargahi		Patent no.	8,631,065
Lamkin		Pat. Pub.	2006/0041639
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/27/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457